EXHIBIT AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES BY AND AMONG TECHS LOANSTAR, INC. AND ZENZUU USA, INC. AND THE SECURITY HOLDERS OF ZENZUU USA, Inc. INDEX Page ARTICLE I – Exchange of Securities 1 1.1 Issuance of Securities 1 1.2 Exemption from Registration 1 1.3 TCLN Common Stock Outstanding 1 ARTICLE II – Representations and Warranties of ZZUSA 2 2.1 Organization 2 2.2 Capital 2 2.3 Subsidiaries 2 2.4 Directors and Officers 2 2.5 Financial Statements 2 2.6 Absence of Changes 2 2.7 Absence of Undisclosed Liabilities 3 2.8 Tax Returns 3 2.9 Investigation of Financial Condition 3 2.10 Intellectual Property Rights 3 2.11 Compliance with Laws 3 2.12 Litigation 3 2.13 Authority 4 2.14 Ability to Carry Out Obligations 4 2.15 Full Disclosure 4 2.16 Assets 4 2.17 Material Contracts 4 2.18 Indemnification 4 2.19 Criminal or Civil Acts 4 2.20 Restricted Securities 4 ARTICLE III – Representations and Warranties of TCLN 5 3.1 Organization 5 3.2 Capital 5 3.3 Subsidiaries 5 3.4 Directors and Officers 5 3.5 Financial Statements 5 3.6 Absence of Changes 5 3.7 Absence of Undisclosed Liabilities 5 3.8 Tax Returns 6 3.9 Investigation of Financial Condition 6 3.10 Intellectual Property Rights 6 3.11 Compliance with Laws 6 3.12 Litigation 6 3.13 Authority 6 3.14 Ability to Carry Out Obligations 6 i 3.15 Full Disclosure 6 3.16 Assets 7 3.17 Material Contracts 7 3.18 Indemnification 7 3.19 Bulletin Board Trading Status 7 ARTICLE IV – Covenants Prior to the Closing Date 8 4.1 Investigative Rights 8 4.2 Conduct of Business 8 4.3 Confidential Information 8 4.4 Notice of Non-Compliance 8 ARTICLE V – Conditions Precedent to TCLN ’s Performance 8 5.1 Conditions 8 5.2 Accuracy of Representations 8 5.3 Performance 9 5.4 Absence of Litigation 9 5.5 Officer’s Certificate 9 ARTICLE VI – Conditions Precedent to ZZUSA’s Performance 9 6.1 Conditions 9 6.2 Accuracy of Representations 9 6.3 Performance 9 6.4 Absence of Litigation 9 6.5 Officer’s Certificate 10 6.6 Payment of Liabilities 10 6.7 Director of TCLN 10 6.8 Officers of TCLN 10 6.9 Cancellation of TCLN Common Stock 10 ARTICLE VII – Closing 10 7.1 Closing 10 ARTICLE VIII – Covenants Subsequent to the Closing Date 10 8.1 Registration and Listing 11 ARTICLE IX – Miscellaneous 11 9.1 Captions and Headings 11 9.2 No Oral Change 11 9.3 Non-Waiver 11 9.4 Time of Essence 11 9.5 Entire Agreement 11 9.6 Choice of Law 11 9.7 Counterparts 11 9.8 Notices 11 ii 9.9 Binding Effect 12 9.10 Mutual Cooperation 12 9.11 Announcements 12 9.12 Expenses 12 9.13 Survival of Representations and Warranties 12 9.14 Exhibits 12 9.15 Termination, Amendment and Waiver 12 EXHIBITS Allocation of Securities Exhibit 1.1 Subscription Agreement Exhibit 1.2 Financial Statements of ZZUSA Exhibit 2.5 Material Contracts of ZZUSA Exhibit 2.17 Financial Statements of TCLN Exhibit 3.5 iii AGREEMENT THIS AGREEMENT (“Agreement”) is made this10th day of February, 2010, by and between Techs Loanstar, Inc., a
